Fourth Court of Appeals
                                San Antonio, Texas
                                       June 1, 2015

                                   No. 04-15-00220-CV

                              IN THE INTEREST OF JHL,

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-01904
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Appellant's second motion for extension of time to file complete response is hereby
GRANTED. Appellant’s response is due June 5, 2015. Because this is an appeal from an order
terminating parental rights, no further extensions of time will be considered.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court